EXHIBIT 16.1 August 31, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included in the Form 8-K/A amendment 1 dated August 29, 2011, of Garb Oil & Power Corporation (the Company) to be filed with the Commission, as part of the Company's Form 8-K/A amendment 1 report. We agree with the statements concerning our Firm in such Form 8-K/A amendment 1.We have no basis to agree or disagree with any other statements made in the filing. Very truly yours, /s/ Sherb & Co., LLP Sherb & Co., LLP New York, NY 10022
